 Fill in this information to identify your case:

 Debtor 1                   Mark Henry McGee
                            First Name                      Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name              Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF LOUISIANA

 Case number             18-31796
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's          Aurora Financial Group Inc.                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of         188 Hwy 148 Ruston, LA 71270                     Reaffirmation Agreement.
    property               Jackson County                                   Retain the property and [explain]:
    securing debt:         Brick house & 7.89 acres land



    Creditor's          Aurora Financial Group Inc.                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of         188 Hwy 148 Ruston, LA 71270                     Reaffirmation Agreement.
    property               Jackson County                                   Retain the property and [explain]:
    securing debt:         Brick house & 7.89 acres land



    Creditor's          Bridgecrest Acceptance Corp                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of         2014 Chev. Sonic 46000 miles                     Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




                       18-31796 - #18 File 01/25/19 Enter 01/25/19 08:59:37 Main Document Pg 1 of 2
 Debtor 1      Mark Henry McGee                                                                       Case number (if known)    18-31796

     securing debt:



     Creditor's    Centric FCU                                              Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     2014 Chev. 2500 HD 121000                           Reaffirmation Agreement.
     property           miles                                               Retain the property and [explain]:
     securing debt:



     Creditor's    Exeter Finance Corp.                                     Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     2018 Dodge Challenger                               Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Dumas Motor Company                                                                                 No

                                                                                                                                  Yes

 Description of leased        2018 Temple 101x43 ft. trailer
 Property:                    $1,061.00 per month ($250 per week)
                              $31,939.00 balance owing
                              23 installments remaining

 Lessor's name:               W R Davis                                                                                           No

                                                                                                                                  Yes

 Description of leased        2004 Peterbilt
 Property:                    $1,400.00 per month ($350 per week)
                              $29,400.00 balance owing
                              20 installments remaining


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Mark Henry McGee                                                         X
       Mark Henry McGee                                                                 Signature of Debtor 2
       Signature of Debtor 1

       Date        January 25, 2019                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




                  18-31796 - #18 File 01/25/19 Enter 01/25/19 08:59:37 Main Document Pg 2 of 2
